DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 02/22/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1 and 12, closest prior art over Sadeghian et al. ("SoPhie: An Attentive GAN for Predicting Paths Compliant to Social and Physical Constraints.", hereinafter Sadeghian) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Sadeghian teaches an artificial neural network comprising a generator unit, a discriminator unit, wherein said generator unit is configured to determine a future trajectory of at least one other road user in an environment of a vehicle considering an observed trajectory of the at least one other road user, wherein said discriminator unit is configured to determine whether the determined future trajectory of the at least one other road user is an actual future trajectory of the at least one other road user, and wherein said computer is configured to train said generator unit and said discriminator unit simultaneously with gradient descent (See Claim Rejections - 35 USC § 102 of the Non-Final Rejection sent on 09/27/2021). However, Sadeghian fails to specifically teach an oracle unit, wherein said oracle unit is configured to determine a reward for the determined future trajectory of the at least one other road user considering whether the determined future trajectory of the other road user is collision-free, and wherein said computer is configured to train said generator unit considering the reward determined by the oracle unit. Although, the use of “reward” to train the artificial network is common in reinforcement learning, its implementation in GAN (generative adversarial network) and in the field of object trajectory prediction would not have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668